Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
Filed 01/24/20   Case 20-10241   Doc 1
